NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT


In the Interest of A.F., a child.   )
___________________________________ )
                                    )
S.P.R.,                             )
                                    )
               Appellant,           )
                                    )
v.                                  )        Case Nos. 2D16-3011
                                    )                  2D16-3394
DEPARTMENT OF CHILDREN AND          )
FAMILIES and GUARDIAN AD LITEM      )          CONSOLIDATED
PROGRAM,                            )
                                    )
               Appellees.           )
___________________________________ )
                                    )
In the Interest of A.F., a child.   )
___________________________________ )
                                    )
B.F.,                               )
                                    )
               Appellant,           )
                                    )
v.                                  )
                                    )
DEPARTMENT OF CHILDREN AND          )
FAMILIES and GUARDIAN AD LITEM      )
PROGRAM,                            )
                                    )
               Appellees.           )
___________________________________ )

Opinion filed February 10, 2017.

Appeals from the Circuit Court for
Lee County; Robert Branning, Judge.
Toni A. Butler of Alderuccio & Butler, LLC,
Naples, for S.P.R.; and Valerie Linnen,
Atlantic Beach, for B.F.

Meredith K. Hall, Bradenton, for Appellee
Department of Children and Families.

Sara E. Goldfarb, Sanford, for Appellee
Guardian ad Litem Program.




LaROSE, Judge.

              S.P.R. and B.F. (the parents) appeal the denial of their motions alleging

ineffective assistance of counsel at the trial of the Department of Children and Families'

petition to terminate their parental rights to their infant daughter. The parents filed

timely motions, which were deemed denied after the trial court failed to dispose of the

motions within twenty-five days after filing. J.B. v. Fla. Dep't of Children & Families, 170

So. 3d 780, 794-795 (Fla. 2015). We affirm the denial of relief.1

              The Department presented uncontested evidence that between the ages

of two and five months, the infant suffered fourteen fractures to fourteen different bones.

When these injuries were discovered, they were at different stages of healing,

demonstrating that they did not occur in a single traumatic event. The child had never

been to daycare and never had a babysitter. Yet, the parents provided conflicting

explanations for the cause of the fractures.

              We have reviewed carefully the records on appeal. Based on the

standard established by the supreme court in J.B., we conclude that trial counsel's

              1
                  We have consolidated these appeals.


                                         -2-
alleged deficiencies did not "so prejudice[ ] the outcome of the TPR proceeding that but

for counsel's deficient representation the parent's rights would not have been

terminated." Id. at 792-93.2 Accordingly, we affirm the order terminating the parents'

rights to their daughter and the disposition of the motions alleging ineffective assistance

of counsel.

              Affirmed.



NORTHCUTT and CRENSHAW, JJ., Concur.




              2
               The supreme court is in the process of adopting a rule of procedure for
bringing and resolving claims of ineffective assistance of counsel in termination of
parental rights cases. See Joint Report of the Select Committee on Claims of
Ineffective Assistance of Counsel in the Termination of Parental Rights Proceedings, In
re Amendments to Florida Rules of Juvenile Procedure and Florida Rule of Appellate
Procedure 9.146, No. SC16-553 (Fla. Mar. 31, 2016).

                                        -3-